DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s preliminary amendments to the claims, filed 10/06/2021, have been received and entered.  Claims 2-3, 6-31, 34-38, and 41-44 have been cancelled.  Claims 45-57 have been newly added.  Claims 1, 4-5, 32-33, 39-40, and 45-57 are pending and under examination.

Priority
This Application is a continuation of United States Application No. 15/273,068 filed
September 22, 2016, which claims the benefit of United States Provisional Application No. 62/222,481 filed September 23, 2015.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 09/02/2021 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and/or MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Applicant’s cited non-patent literature reference no. 006 in the IDS filed 09/02/2021 has been lined-through for failing to provide the relevant information (date of publication) required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1). 
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1, 4-5, 32-33, 39-40, 45, and 47-57
Claims 1, 4-5, 32-33, 39-40, 45, and 47-57 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 1 is drawn to a method for “reducing intraocular pressure in a subject in need thereof” comprising administering to the subject a therapeutically effective amount of a compound of the formula recited in the claim.
The Specification discloses that intraocular pressure is a significant pathology associated with glaucomas.  Ocular hypertension occurs when the pressure in the eye surpasses the normal range with no detectable changes in vision or damage to the structure of your eyes. (Specification at [0002].)  
The Specification discloses that a therapy of the disclosure can be used to treat elevated intraocular pressure (IOP).  The normal range of intraocular pressure is between about 10 mmHg to about 21 mmHg.  (Specification at [0031].)
The rejected claims do not recite or require that “a subject in need thereof”, i.e., in need of reducing intraocular pressure, actually has elevated intraocular pressure such as would be associated with ocular hypertension or glaucoma.  A person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the subject population(s) intended to be encompassed by the instant claims.  The claims could reasonably be broadly construed to encompass administration to any subject as all subjects are “in need of” reducing intraocular pressure.  If “normal” intraocular pressure is between about 10 mmHg to about 21 mmHg as disclosed in the Specification, a subject having an intraocular pressure of 11 mmHg to about 21 mmHg could be construed as being “in need of” reducing their intraocular pressure to an even lower level, e.g., 10 mmHg.  For example, dependent Claim 45 only requires a reduction of intraocular pressure by about 0.1 mmHg to about 9 mmHg within 28 days of administration.  Clearly, a subject having a “normal” intraocular pressure of about 21 mmHg could be reasonably construed to be in need of reducing their intraocular pressure by about 0.1 mmHg to about 9 mmHg.
The Examiner suggests amending the claims to recite that the subject “in need thereof” has an elevated intraocular pressure, e.g., “…comprising administering to a subject having elevated intraocular pressure…” or “[a] method for reducing intraocular pressure in a subject having elevated intraocular pressure…administering to the subject…”. 

Claims 4-5
Claims 4-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 depends from Claim 1 and recites that the compound binds HPTP-.  Claim 5 depends from Claim 1 and recites that the compound inhibits HPTP-.  
It is unclear whether Applicant is reciting a natural, biological property of the compounds recited in Claim 1, in which case Claims 4-5 fail to further limit Claim 1 from which they depend.  For example, Table 2 of the Specification appears to show that all compounds of the formula recited in Claim 1 that were tested inhibit HPTP-. As such, binding to and inhibiting HPTP- appear to be a natural biological property of the compounds recited in Claim 1.
Alternatively, while Table 2 of the Specification appears to show that all compounds of the formula recited in Claim 1 that were tested inhibit HPTP-, all of these compounds were very closely related structurally.  However, a person of ordinary skill in the art would not be reasonably apprised what other compounds of the formula recited in Claim 1 bind to and/or inhibit HPTP-.  For example, Compound AA1 is representative of the general structure of compounds demonstrated by Applicant to inhibit HPTP- (Table 2.)  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Compounds X and Y are hypothetical compounds also encompassed by the claimed formula recited in Claim 1.  A person of ordinary skill in the art would not know, a priori, whether either of these compounds, which both fall within the broad scope of the formula recited in Claim 1, bind to and/or inhibit HPTP-. 


Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 32-33, 39-40, and 45-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing intraocular pressure in a subject comprising administering a compound of the general formula encompassed by dependent claim 51, does not reasonably provide enablement for reducing intraocular pressure in a subject comprising administering other compounds of the formula recited in claim 1.1  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The invention is drawn to a method for reducing intraocular pressure in a subject comprising administering a therapeutically effective amount of a compound of the formula defined in Claim 1.  This genus of compounds is indeterminably broad encompassing structurally distinct compounds having no common structural features whatsoever.  As non-limiting examples, the following hypothetical compounds would all fall within the scope of the genus defined in independent Claim 1.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

A person of ordinary skill in the art would not reasonably expect such structurally diverse and distinct compounds to have the same biological activity.  
	These factors weight against enablement for the full scope of the claimed invention because the breadth of the claims is indeterminably broad, encompassing hundreds of millions of structurally diverse and distinct compounds.


The state and predictability of the art, and relative skill of those in the art
Compounds actually made and tested by Applicant were known in the art and disclosed to be effective for activation of Tie-2 and inhibition of HPTP-beta and therefore useful in the treatment of “ocular diseases”.  (WO 2014/145068 A1; Published Sept. 18, 2014.) However, the scope of compounds actually made and tested in WO ‘068 were all structurally related and similar in scope, if not identical in scope, to those tested in the instant application.  For example, the same compound recited in dependent Claim 56 is disclosed in WO ‘068.

    PNG
    media_image3.png
    184
    271
    media_image3.png
    Greyscale

See WO ‘068 at pages 35-36. In fact, the exact same compounds tested by Applicant were tested in WO ‘068 for inhibition of HPTP- in vitro. (Compare Table 2 of the instant application with Table 2 of WO ‘068.)
WO ‘068 teaches methods for the treatment of diseases or conditions of the eye,  especially diabetic macular edema, age-related macular degeneration (wet form),  choroidal neovascularization, diabetic retinopathy, ocular ischemia, uveitis, retinal vein occlusion (central or branch), ocular trauma, surgery induced edema, surgery induced neovascularization, cystoid macular edema, ocular ischemia, uveitis, and the like. These diseases or conditions are characterized by changes in the ocular vasculature whether progressive or non-progressive, whether a result of an acute disease or condition, or a chronic disease or condition. These diseases can be characterized by an increased level of plasma Vascular Endothelial Growth Factor. (WO ‘068 at page 263, lines 5-13.)
There is no evidence in the prior or contemporaneous art that any compound falling within the scope of compounds taught in WO ‘068 or the instant application reduce intraocular pressure, other than a single compound (Compound 1) tested by Applicant.  As such, the only guidance and direction for making and using the claimed invention is found in Applicant’s disclosure.  As will be discussed in more detail below under the heading “The amount of direction or guidance provided and the presence or absence of working examples”, the direction and guidance provided by Applicant is not anywhere close to being commensurate in scope with the claimed invention.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.); Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances); Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  
Such is the case here, where there is no evidence in the art that activation of Tie-2 and inhibition of HPTP-beta by small molecules in a subject is effective in lowering intraocular pressure.
As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, the Specification discloses methods of making and using the claimed invention that bear absolutely no reasonable correlation to the entire scope of the claims.  Such is evidenced by the scope of the compounds screened by Applicants (for in vitro inhibition of HPTP-beta) compared to the scope of compounds encompassed by the claimed invention. Compound AA1 is representative of the scope of the general structure of compounds demonstrated by Applicant to inhibit HPTP- (Table 2.)  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Compounds X and Y are hypothetical compounds also encompassed by the claimed formula recited in Claim 1.  Clearly, there is no reasonable structural correlation between Compound AA1 and Compounds X and Y.  Indeed, these are completely unrelated, distinct compounds that do not at all overlap in scope.  It is in fact entirely unclear by what scientific, biological, or medical rationale Applicant believes a compound like Compound X will have similar biological activity to a compound like Compound AA1 and/or Compound Y. Applicant appears to have screened compounds having specific structural features (such as those structurally related to Compound AA1) and then worked backwards to make as broad of a genus that would encompass those compounds as humanly possible.  It is, however, not apparent how one goes from compounds having structural moieties and chemical connectivity as in the following compound:

    PNG
    media_image3.png
    184
    271
    media_image3.png
    Greyscale

to a genus of formula 
    PNG
    media_image5.png
    60
    127
    media_image5.png
    Greyscale
, wherein Aryl1 and Aryl2 can be any aryl group which is substituted or unsubstituted (with anything), X can be virtually any linker or simply a chemical bond, and Y can be simply H or any aryl, heteroaryl, NH(aryl), NH(heteroaryl), NHSO2Rg, or NHCORg (any of which can be unsubstituted or substituted), or 
    PNG
    media_image6.png
    190
    226
    media_image6.png
    Greyscale
.  It is, quite simply, not medically, chemically, or biologically believable, that the full scope of compounds encompassed by the claimed genus will effectively inhibit HPTP-, let alone that they will reduce intraocular pressure in a subject.  
	These factors weigh against enablement for the full scope of the claimed invention because use of compounds of the formula recited in the instant claims to reduce intraocular pressure is nascent technology and it is totally unpredictable what compounds, out of the hundreds of millions encompassed by Applicant’s claimed genus, would be expected to inhibit HPTP-, let alone reduce intraocular pressure in a subject.

The amount of direction or guidance provided and the presence or absence of working examples
	The Specification provides absolutely no guidance or direction whatsoever for making compounds of the claimed formula.  At best, enabled compounds are those made in the prior art (WO ‘068), where general synthetic schemes for making compounds of a specific subgenus are disclosed.  
	Working examples are limited to a small subgenus of compounds that were screened for inhibition of HPTP- in vitro (Table 2) and one compound (Compound 1) that was tested for in vivo reduction of intraocular pressure.  The compounds screened by Applicant are all compounds of claimed formula wherein Aryl1 is p-substituted phenyl (substituted with sulfamic acid), Aryl2 is thiazole, X is methylene (-CH2-), and Y is 
    PNG
    media_image6.png
    190
    226
    media_image6.png
    Greyscale
.  
These factors also weigh against enablement for the full scope of the claimed invention because the structure/activity relationship established by Applicant in the disclosure is limited to a small subgenus of compounds that is nowhere close to commensurate in scope with the claimed genus.  In fact, only one species, out of the hundreds of millions of species encompassed by the claimed genus has been shown to reduce intraocular pressure in a subject.

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds could be predictably used to reduce intraocular pressure in a subject as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicant has presented a general idea that because a subgenus of about 100 compounds having specific chemical moieties and chemical connectivity inhibit HPTP- in vitro and one such compound has been shown to reduce intraocular pressure in a subject then the entire genus encompassed by the claimed formula must therefore, a priori, be effective in reducing intraocular pressure in a subject.  However, the claims encompass an indeterminable number of compounds (likely hundreds of millions) having a plethora of chemically and biologically distinct substituents.  Indeed, the claimed genus encompasses species having no common structural features whatsoever.  Applicant screened about 100 compounds with very similar core structures for inhibition of HPTP- in vitro (see Table 2).  The following compound is considered representative of the structural features and chemical connectivity of those compounds screened by Applicant.

    PNG
    media_image3.png
    184
    271
    media_image3.png
    Greyscale

It is evident that a very small, insignificant percentage of compounds of the claimed formula were actually tested (for inhibition of HPTP- in vitro) by Applicant and all of the tested compounds were closely related in structure.  For example, as defined in claim 1, “Aryl1” is a substituted or unsubstituted aryl.  Only para-substitued phenyl group compounds were tested by Applicant and the only substitution was sulfamic acid.  Further, as defined in claim 1, “Aryl2” is also a substituted or unsubstituted aryl group.   However, again only compounds wherein Aryl2 is substituted thiazole were tested by Applicant.  Finally, Applicant defines “Y” as H, aryl, heteroaryl, NH(aryl), NH(heteroaryl), NHSO2Rg, or NHCORg, any of which is
substituted or unsubstituted, or 
    PNG
    media_image6.png
    190
    226
    media_image6.png
    Greyscale
.  Again only compounds wherein Y is NH(aryl), NH(heteroaryl), NHSO2Rg, NHCORg, or 
    PNG
    media_image6.png
    190
    226
    media_image6.png
    Greyscale
 were tested by Applicant. Thus, the compounds actually screened by Applicant do not at all correlate in scope with the claimed subject matter.  For example, Compound 1 was screened by Applicant and shown to inhibit HPTP- in vitro and reduce intraocular pressure in vivo.    

    PNG
    media_image3.png
    184
    271
    media_image3.png
    Greyscale

Compound 1
The following are hypothetical compound that are encompassed by the claimed formula.  These compounds, and compounds like them, have not been synthesized or tested.  One skilled in the art would not reasonably expect that these compounds would have similar activity to the compounds tested by Applicant.  There are absolutely no structural features whatsoever common to these compounds.  

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Given the extremely diverse compounds encompassed by the claims and the limited examples provided in the specification, the skilled artisan cannot predict what structural features (other than those of the compounds actually tested) are important for biological activity.  Put differently, the structure activity relationship demonstrated in the examples is limited to a very small sub-genus of compounds.  Applicant is invited to explain by what chemical, biological, or medical rationale these compounds would be expected to have similar biological activity to those tested by Applicant for inhibition of HPTP- in vitro.
Determining if any particular compound falling within the scope of the claimed genus would inhibit HPTP-, let alone reduce intraocular pressure in a subject, would require synthesis of the compound (with absolutely no guidance or direction from Applicant), formulation into a suitable dosage form (with only broad, general guidance provided by Applicant), subjecting it to in vitro testing for inhibition HPTP-, and then for active compounds subjecting them to in vivo testing for activity in reducing intraocular pressure. This is undue experimentation given the immense scope of the claims, the state and predictability of the art, and the limited guidance and direction provided by Applicant relative to the scope of the claims.
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the full scope of the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 32, 39-40, and 45-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HELLBERG ET AL. (US 2007/0072920 A1; Published Mar. 29, 2007).
Hellberg et al. teach a method for lowering and controlling normal or elevated intraocular pressure (IOP), comprising administering a composition comprising a pharmaceutically acceptable carrier and a pharmaceutically effective amount of a compound of the formula:

    PNG
    media_image8.png
    119
    78
    media_image8.png
    Greyscale

(Claim 1.)  As only a subject having eyes can have normal or elevated intraocular pressure (IOP), Claim 1 of Hellberg et al. implicitly teaches administration to a subject.  Indeed, Hellberg et al. teach the phenylethylamine analogs can be used to lower and control IOP and treat glaucoma in warm blooded animals, including man. ([0006].)
	Encompassed by the genus of the formula recited in Claim 1 of Hellberg et al. is the following species, which is expressly claimed in dependent Claim 3 of Hellberg et al.

    PNG
    media_image9.png
    134
    83
    media_image9.png
    Greyscale

This species anticipates the claimed genus of the formula recited in instant Claim 1 when Aryl1 is a heteroaryl group (thiophene), Aryl2 is a substituted aryl group (phenyl), X is “a chemical bond”, and Y is “H”.
	Regarding Claims 4-5 and 47, as the compound recited in Claim 3 of Hellberg et al. falls within the scope of the genus of the formula recited in instant Claim 1, absent factual evidence to the contrary it is also a compound that binds to and inhibits HPTP- and reduces intraocular pressure by stabilizing vasculature associated with a trabecular meshwork in the subject.
	Regarding Claim 32, dependent Claim 4 of Hellberg et al. teaches the composition is a “topically administered ophthalmic composition”. Hellberg et al. teaches the compounds of Formula (I) are preferably incorporated into topical ophthalmic formulations “for delivery to the eye”. ([0115].)
	Regarding Claims 39 and 46, Hellberg et al. teach the phenylethylamine analogs can be used to lower and control IOP and treat glaucoma in warm blooded animals, including man. ([0006].)
	Regarding Claims 40 and 45, Hellberg et al. teach intraocular pressure decreased by 21.5% and 16.1% within 6 hours in cynomolgus monkeys administered compounds of the invention.  Baseline IOP was 38.6 and 35.1, respectively. (Example 23; Table 2.)

Claim(s) 1, 4-5, 39-40, 45, and 47-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PETERS ET AL. (WO 2014/145068 A1; Published Sept. 18, 2014).
This rejection is based on the broadest reasonable interpretation of the claimed subject population, i.e., a subject in need of reducing intraocular pressure, encompassing any subject. See 35 U.S.C. 112, 2nd Paragraph rejection supra.  To the extent the claims read upon administering the claimed compounds to any subject, Peters et al. anticipate the claims.
Peters et al. teach the same compounds of the formula recited in instant claims 50-57 as Tie-2 activators and inhibitors of HPTP-beta for use in the treatment of ocular diseases. (Title; Abstract; p.35-190.)
Peters et al. teach methods for the treatment of diseases or conditions of the eye, especially diabetic macular edema, age-related macular degeneration (wet form), choroidal neovascularization, diabetic retinopathy, ocular ischemia, uveitis, retinal vein occlusion (central or branch), ocular trauma, surgery induced edema, surgery induced neovascularization, cystoid macular edema, ocular ischemia, uveitis, and the like. These diseases or conditions are characterized by changes in the ocular vasculature whether progressive or non-progressive, whether a result of an acute disease or condition, or a chronic disease or condition. These diseases can be characterized by an increased level of plasma Vascular Endothelial Growth Factor. (p.263, l.5-13.)
 	Regarding Claims 4-5, the table demonstrating in vitro inhibition of HPTP-beta activity for about 100 species is the same table presented by Applicant in the present application. (Table XXI.)  See also Claims 2-3 (“…wherein the compound that activates Tie-2 or the pharmaceutically-acceptable salt thereof binds HPTP-beta”; “…wherein the compound that activates Tie-2 or the pharmaceutically-acceptable salt thereof inhibits HPTP-beta.”)
	Regarding Claims 32-33 and 39, Peters et al. teach a human subject with at least one 
visually impaired eye is treated with from about 0.1 mg to about 100 mg of the ΗΡΤΡ-β 
inhibitor or a pharmaceutically acceptable salt thereof via subcutaneous or intravitreal 
injection. (p.263, l.25-28.)
	Regarding Claims 48-57, Peters et al. teach the compound that activates Tie-2 is:

    PNG
    media_image10.png
    261
    369
    media_image10.png
    Greyscale

(p.323, l.16-19; Claim 40; e.g.) 
Regarding Claims 1, 4-5, 39-40, 45, and 47-57, Peters et al. teach subcutaneously administering 5 mg of the above compound to four human patients with visual acuity loss due to diabetic macular edema twice a day for 28 days.  (Example 35; Figure 2.)  
Regarding Claims 1, 4-5, 39-40, 45, and 47-57, Peters et al. teach subcutaneously administering 5, 15, 22.5, or 30 mg BID of the above compound to human patients. (Example 38.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-5, 32-33, 39-40, and 45-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over PETERS ET AL. (WO 2014/145068 A1; Published Sept. 18, 2014) in view of QUAGGIN ET AL. (US 2016/0000871 A1; Published Jan. 7, 2016; Effectively Filed July 3, 2014).3
This rejection is based on a narrower interpretation of the claimed subject population, i.e., that the subject in need of reducing intraocular pressure has a recognized need of reducing elevated intraocular pressure. See 35 U.S.C. 112, 2nd Paragraph rejection supra.  To the extent the claims require administering the claimed compounds to a subject having elevated intraocular pressure, e.g., due to glaucoma, the claims are prima facie obvious over Peters et al. in view of Quaggin et al.

Teachings of PETERS ET AL.
	Peters et al. teach the same enabled compounds of the formula recited in instant claims 50-57 as Tie-2 activators and inhibitors of HPTP-beta for use in the treatment of ocular diseases. (Title; Abstract; p.35-190.)
Peters et al. teach methods for the treatment of diseases or conditions of the eye, especially diabetic macular edema, age-related macular degeneration (wet form), choroidal neovascularization, diabetic retinopathy, ocular ischemia, uveitis, retinal vein occlusion (central or branch), ocular trauma, surgery induced edema, surgery induced neovascularization, cystoid macular edema, ocular ischemia, uveitis, and the like. These diseases or conditions are characterized by changes in the ocular vasculature whether progressive or non-progressive, whether a result of an acute disease or condition, or a chronic disease or condition. These diseases can be characterized by an increased level of plasma Vascular Endothelial Growth Factor. (p.263, l.5-13.)
 	Regarding Claims 4-5, the table demonstrating in vitro inhibition of HPTP-beta activity for about 100 species is the same table presented by Applicant in the present application. (Table XXI.)  See also Claims 2-3 (“…wherein the compound that activates Tie-2 or the pharmaceutically-acceptable salt thereof binds HPTP-beta”; “…wherein the compound that activates Tie-2 or the pharmaceutically-acceptable salt thereof inhibits HPTP-beta.”)
	Regarding Claims 32-33 and 39, Peters et al. teach a human subject with at least one 
visually impaired eye is treated with from about 0.1 mg to about 100 mg of the ΗΡΤΡ-β 
inhibitor or a pharmaceutically acceptable salt thereof via subcutaneous or intravitreal 
injection. (p.263, l.25-28.)
	Regarding Claims 48-57, Peters et al. teach the compound that activates Tie-2 is:

    PNG
    media_image10.png
    261
    369
    media_image10.png
    Greyscale

(p.323, l.16-19; Claim 40; e.g.) 
Peters et al. can be said to differ from the instant claims in so far as they do not expressly teach reducing intraocular pressure, for example intraocular pressure associated with glaucoma.  Peters et al. do, however, generally teach administering the claimed compounds to subjects for the treatment of ocular disorders, teach treatment of uveitis as one such ocular disorder, and teach that complications of uveitis include glaucoma, cataracts or new blood vessel formation (neovascularization). (p.268, l.25-30.)

Teachings of QUAGGIN
	Quaggin teaches the use of Tie2 receptor activation for treatment of open angle glaucoma, congenital glaucoma and cystic kidney disease. (Abstract; [0001].)
	Quaggin teaches that patients having glaucoma are subjects in need of increasing ocular drainage (lymphatic drainage in the Schlemm’s canal and corneal limbal lymphatic system). (Abstract; [0001-0004]; [0006-0008]; [0015]; e.g.). Specifically, Quaggin teaches that increased intraocular pressure (TOP) due to impaired aqueous humor drainage is a major risk factor for development of glaucoma. ([0004].) 
	Quaggin teaches that deletion of the Tie2/Tek ligands angiopoietin 1 and 2 in mice (A1A2FloxWB mice) results in high TOP, bupthalmos and classic features of glaucoma including retinal ganglion degeneration and vision loss. Eyes from A1A2FloxWB mice lack drainage pathways including Schlemm's canal and lymphatic capillaries in the corneal limbus, which share expression of Prox1, VEGFR3, and the Foxc transcription factors that are linked to glaucoma and lymphatic disorders in patients. ([0025].)
	Quaggin teaches that while the overall mechanism responsible for human glaucoma remains obscure, the most important risk factor is elevated intraocular pressure. IOP is determined by the relative rates of aqueous humor drainage and formation, and the majority of glaucoma treatment has focused on lowering TOP by targeting these systems. ([0032].)
	Quaggin teaches that topical administration of peptidomimetic TIE-2 activators, in the form of an eye drop, improves the size of Schlemm’s canal and improves drainage in the eye of glaucoma patients. ([0035-0037]; claims 1-3.) 

Examiner’s Analysis and Conclusion of Obviousness
A person of ordinary skill in the art would have had a reasonable expectation that administering a compound falling within the scope of the enabled compounds encompassed by, inter alia, Claims 51-57, as expressly taught in Peters et al. as Tie-2 activators and inhibitors of HTPT-beta for use in the treatment of ocular disorders, would be effective in reducing ocular pressure.  This expectation of success is evidenced by Quaggin, who teaches that IOP is determined by the relative rates of aqueous humor drainage and formation and that Tie-2 activators improves drainage in the eye of glaucoma patients.  
	The ordinary skilled artisan, possessive of the knowledge in the art of the link between the relative rates of aqueous humor drainage and formation and intraocular pressure, the link between intraocular pressure and glaucoma, and the suggestion to use Tie2 receptor activation for treatment of open angle glaucoma, congenital glaucoma and cystic kidney disease, would have readily and predictability arrived at the claimed invention.  As Peters et al. teach the same enabled compounds for use in treating ocular disorders such as uveitis and teach that complications of uveitis include glaucoma, a person of ordinary skill in the art would have been motivated to administer the compounds of Peters et al. to subjects having, for example, uveitis and glaucoma, with an expectation that the Tie-2 activating activity of the compounds taught in Peters et al. would reduce intraocular pressure as evidenced by Quaggin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



U.S. Patent No. 10,952,992
Claims 1, 4-5, 32-33, 39-40, and 45-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,952,992. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘992 patent anticipate the instant claims.  Specifically, the ‘992 patent claims recite methods of reducing intraocular pressure or treating glaucoma in subjects in need thereof comprising topically administering to the eye of the subject a Tie-2 activator of the same formula recited in instant Claim 57.  (Claims 1 and 22 of the ‘992 patent.) The subjects are humans (Claims 1 and 22), the administration reduces intraocular pressure by about 0.1 mmHg to about 9 mmHg (Claims 1 and 22), the Tie-2 activator binds to (Claim 4) and inhibits (Claim 5) HPTP-beta, and the Tie-2 activator reduces intraocular pressure by stabilizing vasculature associated with a trabecular meshwork in the subject (Claims 19 and 32).

U.S. Patent No. 11,253,502
Claims 1, 4-5, 32-33, 39-40, and 45-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,253,502. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘502 patent encompasses administering the same claimed compounds to a subject for the purpose of “modulating fluid outflow in the eye of a subject”.  Specifically, the same compounds recited in instant Claims 56-57 are recited in Claims 25-26 of the ‘502 patent.  The administration “reduces intraocular pressure in the eye of the subject by at least 15%” (Claim 3).  
Accordingly, the subject matter circumscribed by the instant claims is fully encompassed by the claims of the ‘502 patent.  

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For clarity, Applicants recite a subgenus of the formula recited in Claim 1 in Claim 50, wherein Aryl2 is defined as “substituted heteroaryl” and L2 is defined as alkylene, alkenylene, or alkynylene, or together with the nitrogen atom to which L2 is bound forms an amide, carbamate, or sulfonamide linkage, or a chemical bond.  Claim 51 further limits the subgenus defined in Claim 50 to compounds wherein Aryl2 is substituted thiazole and L2 together with the nitrogen atom to which L2 is bound forms a carbamate.  It is this subgenus encompassed by dependent Claim 51 that is considered to be enabled.
        2 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        3 Quaggin et al. qualifies as prior art under 35 U.S.C. 102(a)(2) per its effective filing date of July 3, 2014.